DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Oath/Declaration
             A properly executed inventor's oath or declaration has not been received for all the listed inventors: Provost, Emily Mower, Zhang, Biqiao and Khorram, Soheil. 
          An oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor (for any inventor for which a compliant oath, declaration, or substitute statement has not yet been submitted) MUST be filed no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f). Failure to timely comply will result in ABANDONMENT of this application.

                                                           ABSTRACT
The abstract of the disclosure is objected to because it is not limited to the 150 words length requirement. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Allowable Subject Matter
Claims 1-20 are allowed pending Applicant addressing the above objections.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to explicitly disclose the combination of limitations recited in the independent claims including receiving a plurality of acoustic features associated with an utterance from a driver in a vehicle with a vehicle control system, receiving a plurality of phonetic features associated with the utterance, providing the plurality of acoustic features and the plurality of phonetic features to a feature fusion sub-network trained using supervised learning, receiving a feature fusion utterance representation from the feature fusion sub-network, providing one of the plurality of acoustic features or the plurality of phonetic features to a non-fusion sub-network trained using supervised learning, receiving a non-fusion utterance representation from the non-fusion subnetwork, generating an intermediate utterance representation based on the feature fusion utterance representation and the non- fusion utterance representation, providing at least a portion of the intermediate utterance representation to a fully-connected sub-network trained using supervised learning, receiving a valence vector from the fully-connected sub-network and causing the vehicle control system to perform a vehicle maneuver based on the valence vector.
Zhao Zhang (US 9,889,856 B1) discloses controlling an unmanned vehicle based on emotional characteristic information derived using a Convolutional or Deep Belief Network, but does not explicitly disclose the combination of limitations recited in the independent claims.

Meshram (“An Overview and Preparation for Recognition of Emotion from Speech Signal with Multi Modal Fusion”) discloses emotion recognition using fused prosodic and phonetic features, but does not explicitly disclose the combination of limitations recited in the independent claims.
Huang (“A PLLR Multi-stage staircase Regression Framework for Speech-based Emotion Prediction”) discloses speech emotion recognition using multiple features including Phone Log-Likelihood Ratio (PLLR) features and enabling fusion at the feature, classifier and score-levels, but does not explicitly disclose the combination of limitations recited in the independent claims.
 Jin (“Speech Emotion Recognition with Acoustic and Lexical Features”) discloses performing speech emotion recognition including fusing acoustic and lexical features at the feature level in early fusion and at the score level in late fusion, but does not explicitly disclose the combination of limitations recited in the independent claims. 
Gamage (“Modeling variable length phoneme sequences - a step towards linguistic information for speech emotion recognition in wider world” – IDS) discloses modeling phoneme or PLLR features and lexical features for emotion recognition including performing feature level fusion, but does not explicitly disclose the combination of limitations recited in the independent claims.

Yenigalla (“Speech Emotion Recognition Using Spectrogram & Phoneme Embedding” - IDS) discloses using combined/fused spectrogram and Phoneme based CNN model for emotion classification, but does not explicitly disclose the combination of limitations recited in the independent claims.  
Zhang (“Improving the Generalizability of Speech Emotion Recognition: Methods for Handling Data and Label Variability”) describes Applicant’s own work. 

Conclusion
         Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658